Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Rudawitz (Reg 72516) on 7/28/2021.
The application has been amended as follows:
In claim 1, lines 18-19; "the odd numbered video frames" is amended to recite "[[the]] odd numbered video image frames, of the video images,".
In claim 1, line 20; "the video" is amended to recite "the video images".
In claim 9, lines 13-14; "the odd numbered video frames" is amended to recite "[[the]] odd numbered video image frames, of the video images,".
In claim 9, line 15; "the video" is amended to recite "the video images".

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793